Burns v Grandjean (2022 NY Slip Op 06581)





Burns v Grandjean


2022 NY Slip Op 06581


Decided on November 18, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 18, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, LINDLEY, CURRAN, AND WINSLOW, JJ.


640 CA 21-01756

[*1]MATTHEW A. BURNS, PLAINTIFF-RESPONDENT-APPELLANT,
vJENNIFER A. GRANDJEAN, DEFENDANT-APPELLANT-RESPONDENT. WALTER BURKARD, ESQ., ATTORNEY FOR THE CHILDREN, APPELLANT. (APPEAL NO. 5.) 


MICHAEL STEINBERG, ROCHESTER, FOR DEFENDANT-APPELLANT-RESPONDENT. 
WALTER BURKARD, MANLIUS, ATTORNEY FOR THE CHILDREN, APPELLANT PRO SE. 
 

	Appeals and cross appeal from an order of the Supreme Court, Monroe County (Richard A. Dollinger, A.J.), entered December 8, 2021. The order, inter alia, found defendant in contempt for violating a judgment of divorce and other orders. 
It is hereby ORDERED that the order so appealed from is unanimously modified on the law and in the exercise of discretion by denying in part those portions of plaintiff's February 14, 2020 amended order to show cause, March 16, 2020 order to show cause, June 18, 2020 order to show cause, August 31, 2020 order to show cause, and March 10, 2021 cross motion seeking to hold defendant in contempt or to modify the custody and visitation provisions of the amended judgment of divorce, vacating the first, second, fourth through eleventh, thirteenth through seventeenth and nineteenth ordering paragraphs in their entirety, vacating subparagraphs C, D, and E of the eighteenth ordering paragraph, and reducing the penalty to a total fine of $250 and counsel fees of $1,000, and as modified the order is affirmed without costs.
Same memorandum as in Burns v Grandjean ([appeal No. 1] — AD3d — [Nov. 18, 2022] [4th Dept 2022]).
Entered: November 18, 2022
Ann Dillon Flynn
Clerk of the Court